396 S.C. 311 (2012)
721 S.E.2d 441
CAROLINA CHLORIDE, INC., Respondent/Petitioner,
v.
RICHLAND COUNTY, a South Carolina Political Subdivision, Petitioner/Respondent.
Not in Source.
Supreme Court of South Carolina.
January 26, 2012.


*312 ORDER
This Court granted a petition for rehearing to review our opinion in Carolina Chloride, Inc., v. Richland County, 394 S.C. 154, 714 S.E.2d 869 (2011). After hearing arguments, we dismiss the petition for rehearing as being improvidently granted. Therefore, the above opinion shall be the final decision of this Court in this matter.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
  /s/ Costa M. Pleicones, C.J.
  /s/ Donald W. Beatty, C.J.
  /s/ John W. Kittredge, C.J.
  /s/ Kaye G. Hearn, C.J.